DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	        Applicant's Remarks/Arguments filed 05/09/2022, have been fully considered but they are not persuasive.
In response to applicant’s Remarks/Arguments in claims 1, 9, and 10 indicated that Link and Chen do not teach “authentication of a user to a mobile device” on page 6, lines 14-15.  The Examiner respectfully disagrees with the applicant’s argument.
Link indeed (Figure 19, and paragraph [0100]) teach a system 1900 for authenticating a user, or a user device, to a vehicle processing device, or more generally, to a machine device. In system, a telematics device, which typically includes one or more vehicle processing devices coupled to a communication bus or modem of vehicle, can communicate wirelessly over wireless link, which may be established between antenna of the vehicle for authentication of a user to a mobile device, which reads on the authentication of a user to a mobile device.
Link (paragraphs [0102-0103] also teach establishing a telecommunications connection between the mobile device and the mobile radio network that relate to authentication of a user who is attempting to establish service with the operator of the back end equipment via methods described above in connection with other figures that included the user making present two security devices as he, or she, requests services by following a process to cause an authentication trigger event within, or very close to, vehicle. Or, a user may be attempting to authenticate his, or her, smart phone so that it can interact with, and transmit and receive messages with, telematics device that is connected to a communication bus or modem of the vehicle, or so that the smart phone can interact with other equipment or devices coupled to the communication bus or modem of the vehicle, in which clearly reads on the authentication of a user to a mobile device.
Moreover, Link (paragraph [0015] teaches a method of ownership authentication in current telematics services offering provides that anyone who has physical access to the vehicle is the de facto owner of the vehicle, and pairing that vehicle for remote services which reads on the authentication of a user to a mobile device.
Link (paragraph [0019]) further teaches the methods and systems discussed herein facilitate: authenticating ownership and pairing of a telematics device of a telematics equipped vehicle using remote telematics controllers such as a PC, smart phone, or a tablet are discussed; establishing wireless service for vehicles containing telematics control units without depending upon preloaded or pre-provisioned credentials within the wireless carrier's network control elements is discussed; and establishing secure pairing of the second or subsequent owner, while excluding the previous owner's credentials, which reads on the authentication of a user to a mobile device.
In response to applicant’s Remarks/Arguments indicated that Link and Chen do not teach “downloading a telecommunications profile associated with the user for a mobile radio network to the mobile device, on page 7, lines 16-21.  The Examiner respectfully disagrees with the applicant’s argument.
Link (paragraph [0014] teaches in addition to traditional safety and Security services, vehicle manufacturers offer services that allow wireless interaction between the vehicle and smart phone, tablet computer, a personal computer (“PC”), or other device connected in some way to the Internet. These services include, point-of-interest downloading and many other remotely requested or controlled services, in which reads on the authentication or downloading a telecommunications profile associated with the user for a mobile radio network to the mobile device.
Furthermore, Link (paragraph [0071]) teaches an activation transaction that occurs after confirmation or receipt of the acknowledgement that an activation code indicates that requested services are to be granted: The identification of the specific vehicle and the activation code acknowledgement are conveyed to the telematics service provider to initiate the subscription service request and activation such as the code or some other unique vehicle identifier may be used to identify a specific group of associated data pre-populated in the database, and further (paragraph [0077]) also teaches the services provider's server, or a user device to be associated with the vehicle that try to match the activation code it receives by separately performing the same algorithm on the same information that the vehicle processing deice used to generate the activation code, which means the activation code may be requested by the services including the provision/download of the activation code may include a reference to an identification of the mobile device as teach by Link, which reads on the authentication or downloading a telecommunications profile associated with the user for a mobile radio network to the mobile device.
In view of the above the rejections using Link and Chen are maintained.  This rejection is made FINAL.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Link (US 2018/0108194), hereinafter “Link“, in view of Chen et al (US 2015/0237497), hereinafter “Chen“.
Regarding claim 1, Link teaches a method comprising the following steps: 
authenticating a user to a mobile device (par [0056] teach authenticating of the mobile device containing the SIM card), 
downloading an activation code from a first external service (pars [0070-0072] teach downloading an activation code); 
downloading a telecommunications profile associated with the user for a mobile radio network from a second external service to the mobile device on the basis of the activation code (pars [0009-0012] [0057], and [0070] teach a smart-phone identifier such as IMSI for provisioning the mobile device which reads on downloading a telecommunications profile); 
providing a telecommunications connection between the mobile device and the mobile radio network on the basis of the telecommunications profile (pars [0009-0012] [0057], and [0069-0070] teach providing a telecommunications connection between the mobile device and the mobile radio network).
 Link does not explicitly teach downloading a telecommunications profile associated with the user for a mobile radio network from the external services.
Chen, in the same field of endeavor, teaches downloading a telecommunications profile associated with the user for a mobile radio network from the external services (pars [0029] teaches the SIM card contains an international mobile subscriber identity (IMSI)/ a telecommunications profile and a related key used to identify and authenticate subscribers on a mobile station for personalized services, and Chen paragraph [0040] teaches download as the Dual-SIM Dual for receiving the data services which means a first external and a second external services).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Link to Chen, in order to allow a user to be identified and authenticated by a service provider which allows a user to operate with a corresponding number of communications networks that provided by the same or different network operators (as suggested by Chen in paragraphs [0004-0005]).

Regarding claim 2, the combination of Link and Chen teach the method according to claim 1, Link further teaches wherein the first service requests the activation code from the second service (pars [0069-0070] teach the services requested/granted activation code).  

Regarding claim 3, the combination of Link and Chen teach the method according to claim 1, Link further teaches wherein the second service provides the activation code to the first service and the first service provides the activation code to the mobile device (pars [0056] [0069-0070] teach authenticate and validate operation of the mobile device containing the SIM card provides the activation code).  

Regarding claim 4, the combination of Link and Chen teach the method according claim 1, Link further teaches wherein a request for the provision of the activation code includes a reference to an identification of the user (pars [0008-0009] teach the IMSI is used for over-the-air service identification that are used to authenticate the identity of the specific wireless device).

Regarding claim 5, the combination of Link and Chen teach the method according claim 1, Link further teaches wherein a request of the first service for the provision of the activation PCT/EP2019/000139p 3/6code from the first service includes a reference to an identification of the mobile device (pars [0056] [0069-0070] teach over-the-air that includes a reference to a service identification, and the service for the provision of the service activation).

Regarding claim 6, the combination of Link and Chen teach the method according claim 1, Link further teaches wherein the mobile device comprises a vehicle (par [0070] teaches a vehicle).   

Regarding claim 7, the combination of Link and Chen teach the method according claim 1, Link further teaches wherein the input of a code of the user is detected and the telecommunications profile is activated by means of the code (pars [0008] [0012] teach a smart-phone identifier such as IMSI).  

Regarding claim 8, the combination of Link and Chen teach the method according claim 1, Link further teaches wherein downloading is carried out via a separate telecommunications connection (par [0010] teaches the wireless service provisioning capability offered by wireless service providers).  

Regarding to claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641